Citation Nr: 0031616	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1944 to February 
1945.

This appeal arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied a claim for an increased 
evaluation for a nervous condition then rated as 30 percent 
disabling.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In an April 1997 Hearing Officer Decision, a 50 percent 
rating was assigned for generalized anxiety disorder 
effective from December 1994.  Inasmuch as a higher 
evaluation is potentially available, and the veteran has 
expressed continued dissatisfaction with the rating, the 
Board will consider entitlement to an increased rating for 
generalized anxiety disorder for the entire appeal period.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran testified before an RO hearing officer in January 
1997 and he testified before the undersigned member of the 
Board in October 2000.


REMAND

The veteran has reported that he is unemployable due to his 
service-connected psychiatric disability.  He reported that 
he could not successfully complete VA vocation rehabilitation 
training because of nervousness and because of drowsiness 
caused by medication.  See January 1997 RO hearing 
transcript, p. 11 and March 1984 transcript, p. 8.  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992) the U.S. Court of 
Veterans Appeals (now called the U.S. Court of Appeal for 
Veterans Claims) (hereinafter referred to as the Court) held 
that where training records might have been determinative of 
the issue, they should have been obtained by the Board.  The 
Board notes that the claims file does not reflect any attempt 
to obtain the VA vocational rehabilitation folder.  It should 
be obtained, if available, and associated with the claims 
folder.  

In October 2000, the veteran testified that he received 
ongoing VA psychiatric treatment about every six weeks.  See 
transcript, p. 12.  It appears that no attempt has been made 
to obtain these reports.  The duty to assist includes 
obtaining these records.  Littke v. Derwinski, 1 Vet. App. 
90, 93 (1995).

The veteran testified before an RO hearing officer in January 
1997 that he has received Social Security Administration 
(SSA) benefits since age 62.  When asked, he said that he was 
not certain whether the benefits were supplemental security 
income for disability from working, or simply retirement 
benefits based on age.  Because these records might have a 
bearing on this issue, VA should attempt to obtain a record 
of any SSA disability determination, if such exists.  The 
Court has held that although SSA decisions with regard to 
unemployability are not controlling for purposes of VA 
adjudication, the SSA decision is pertinent to a 
determination of the appellant's ability to engage in 
substantially gainful employment.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993). 

The veteran's service-connected nervous disability is rated 
as 50 percent disabling under Diagnostic Code 9400 of the 
Rating Schedule.  The Board observes that, effective November 
7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  As such, after the requested development has 
been completed to the extent possible, VA must consider the 
claim pursuant to the former criteria during the course of 
the entire appeal, and since November 7, 1996, under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  (Both the old and new criteria have been provided to 
the veteran, in supplemental statements of the case in 
February 1996 and May 1997.)

Most importantly, the VA examination in May 2000 found the 
veteran to have generalized anxiety disorder (service-
connected) as well as "moderate neuropsychological 
dysfunction, vascular and prior ethanol abuse" and schizoid 
personality disorder.  The examiner stated that

It is not possible given this man's 
psychiatric history and his current 
neurological difficulties to tease apart 
the comparative contributions of each of 
these disorders.  Therefore, the referral 
question raised as to the contribution of 
his generalized anxiety disorder to his 
unemployability cannot be addressed 
wholly.  What is clear is that the 
veteran is unemployable due to his 
current psychiatric and neurological 
status.  The psychiatric incapacity as 
rated by the GAF is 60.

The examiner's statement appears self-contradictory in that 
it states that the comparative contributions of the service-
connected and nonservice-connected disorders cannot be 
separated; yet it goes on to assign a psychiatric GAF of 60.  
Clarification is required.  In the absence of clarification, 
that is, if it is not possible to separate the effects of the 
conditions, any disputed signs and symptoms should be 
attributed to the service-connected disability.  61 Fed. Reg. 
52698 (Oct. 8, 1996); Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  The RO is to request and associate 
with the claims file copies of any 
relevant VA outpatient psychiatric 
treatment records not previously 
associated with the claims file.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  The RO should obtain the veteran's 
Counseling, Evaluation, Rehabilitation 
(CER) folder, if available, and associate 
it with the claims folder.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

3.  The RO should attempt to obtain a 
copy of any relevant SSA disability 
award, and any pertinent medical reports 
upon which such decision is based.  If 
such records are not available, the RO 
should clearly document that fact in the 
claims file.

4.  The case should be returned to the 
May 2000 examiner (or a suitable 
substitute, if the original examiner is 
not available) for an addendum clarifying 
the meaning of the language quoted above.  
That is, the examiner should state 
whether the GAF of 60 is meant to 
represent the psychiatric (generalized 
anxiety disorder) contribution to the 
veteran's current level of functioning, 
versus the neurological disorder.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is further informed. The purpose of this 
REMAND is to ensure due process of law. No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


